     Case 2:19-cv-00828-RFB-VCF Document 16 Filed 06/14/21 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3
      JOSE MANUEL SANCHEZ,                                Case No. 2:19-cv-00828-RFB-VCF
4
                                         Plaintiff,                   ORDER
5            v.
6     SHERIFF JOE LOMBARDO, et al.,
7                                    Defendants.
8

9           This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

10   by a former state prisoner. On March 2, 2021, the Court issued an order denying

11   Plaintiff’s application to proceed in forma pauperis as moot and directing Plaintiff to file

12   an application to proceed in forma pauperis for non-prisoners within thirty (30) days. (ECF

13   No. 13.) On March 8, 2021, Plaintiff filed an updated address with the Court. (ECF No.

14   14.) Plaintiff did not file an application to proceed in forma pauperis for non-prisoners,

15   but in light of Plaintiff’s change of address, the Court issued another order on April 15,

16   2021, directing Plaintiff to file an application to proceed in forma pauperis for non-

17   prisoners within thirty (30) days. (ECF No. 15.) The thirty-day period has now expired,

18   and Plaintiff has not filed his updated address, filed a non-prisoner application to proceed

19   in forma pauperis, or otherwise responded to the Court’s order.

20          District courts have the inherent power to control their dockets and “[i]n the

21   exercise of that power, they may impose sanctions including, where appropriate . . .

22   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

23   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

24   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

25   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

26   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

27   1992) (affirming dismissal for failure to comply with an order requiring amendment of

28   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

                                                      1
     Case 2:19-cv-00828-RFB-VCF Document 16 Filed 06/14/21 Page 2 of 3



1    for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

2    address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

3    dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,

4    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with

5    local rules).

6           In determining whether to dismiss an action for lack of prosecution, failure to obey

7    a court order, or failure to comply with local rules, the court must consider several factors:

8    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

9    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

10   disposition of cases on their merits; and (5) the availability of less drastic alternatives.

11   See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

12   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

13          Here, the Court finds that the first two factors, the public’s interest in expeditiously

14   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

15   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

16   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

17   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

18   West, 542 F.2d 522, 524 (9th Cir. 1976).          The fourth factor—public policy favoring

19   disposition of cases on their merits—is greatly outweighed by the factors in favor of

20   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

21   the court’s order will result in dismissal satisfies the “consideration of alternatives”

22   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779

23   F.2d at 1424. The Court’s final order requiring Plaintiff to file a non-prisoner application

24   to proceed in forma pauperis with the Court within thirty (30) days expressly stated: “IT IS

25   FURTHER ORDERED that if Plaintiff does not timely comply with this order, this case will

26   be subject to dismissal without prejudice.” (ECF No. 15 at 2.) Thus, Plaintiff had

27   adequate warning that dismissal would result from his noncompliance with the Court’s

28   order to file a non-prisoner application to proceed in forma pauperis within thirty (30) days.

                                                   2
     Case 2:19-cv-00828-RFB-VCF Document 16 Filed 06/14/21 Page 3 of 3



1          It is therefore ordered that this action is dismissed without prejudice based on

2    Plaintiff’s failure to file a non-prisoner application to proceed in forma pauperis in

3    compliance with this Court’s April 15, 2021, order.

4          It is further ordered that the Clerk of Court will enter judgment accordingly.

5
           DATED THIS 14th day of June 2021.
6

7
                                                     RICHARD F. BOULWARE, II
8                                                    UNITED STATES DISTRICT JUDGE
9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                 3
